Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to application filed on 7/30/2020. Claim(s) 1-20 is/are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claim(s) 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 5, the limitation “wherein the second sensor data comprises at least a boundary defining a perimeter of a work surface associated with the worksite” is unclear. Specifically, it is unclear how “sensor data comprises…a boundary defining a perimeter” as claimed. One of ordinary skill in the art would not be reasonably apprised to the meaning of sensor data comprising a boundary. Applicant’s specification states, “the recommendation component 116 processes sensor data including data associated with the surface 124 including one or more boundaries 122” (para. 0036) and “the processor determines, based on second sensor data, that the cold planer is operating within a threshold distance of an operating boundary” (para. 0073), but this does not clarify how the “second sensor data” comprises a “boundary defining a perimeter”, and thus the claim is indefinite. For the purposes of examination, the examiner is interpreting the scope of the above limitation to be that the “boundary defining a perimeter…” is based on or related to the “second sensor data”. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.





Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more.

Regarding claims 1-8, the claims recite a system and thus, are a machine. Therefore, the claims are within at least one of the four statutory categories. 

Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 includes limitations that recite an abstract idea (emphasized below). 

A system, comprising: 
one or more processors; and 
one or more computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
receiving sensor data generated by a sensor, the sensor being carried by a machine disposed at a worksite, and the sensor data being indicative of a condition of the worksite; 
generating, based at least in part on the sensor data, a recommended setting corresponding to an operating parameter of the machine, wherein the recommended setting is generated based on a plurality of production data associated with a plurality of machines; and 
causing a display of the machine to provide a recommendation, the recommendation indicating the recommended setting.

The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest interpretation, the claim covers performance of the limitations in the human mind. For example, the “generating” in the contexts of this claim encompass a user of the machine evaluating production data of a plurality machines, and forming a judgement of a setting to apply to the machine. Accordingly, the claim recites at least one abstract ideas. 

Regarding Prong II of the Step 2A analysis of the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of the judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”. 
In the present case, the additional limitations beyond the above-noted abstract idea(s) are as follows (where the underlined portions are the “additional limitations” while bolded portions continue to represent the “abstract idea”). 

A system, comprising: 
one or more processors; and 
one or more computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
receiving sensor data generated by a sensor, the sensor being carried by a machine disposed at a worksite, and the sensor data being indicative of a condition of the worksite; 
generating, based at least in part on the sensor data, a recommended setting corresponding to an operating parameter of the machine, wherein the recommended setting is generated based on a plurality of production data associated with a plurality of machines; and 
causing a display of the machine to provide a recommendation, the recommendation indicating the recommended setting.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of “receiving sensor data generated by a sensor, the sensor being carried by a machine disposed at a worksite, and the sensor data being indicative of a condition of the worksite” and “causing a display of the machine to provide a recommendation, the recommendation indicating the recommended setting”, the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (processor) to perform functional steps. In particular, the “sensor” is recited at a high level of generality (i.e. as a general means of gathering information for use in the derive step), and amounts to mere data gathering (the data being gathered to be used in the “generating” step), which is a form of insignificant extra-solution activity. The “display” is also recited at a high level of generality (i.e. as a general means of outputting information for use in the derive step), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity.  
Regarding the additional limitations of “one or more processors” and “one or more computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising”, the examiner submits these limitations are merely tools being used to perform the abstract idea and instructions to implement the abstract idea on a computer. Further, the ““one or more processors” and the “one or more computer-readable media storing instructions” are recited at a high level of generality and merely describe how to generally “apply” the otherwise mental judgement in a generic or general purpose vehicle control environment. The vehicle control system is recited at a high level of generality and merely automates the evaluating step. 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Regarding Step 2B of the 2019 PEG, independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations of the “one or more processors” and “one or more computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising”,  are merely means to apply the exception and do not amount to “significantly more”, as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984, are not sufficient to amount to significantly more than the judicial exception.  
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitation of “receiving sensor data generated by a sensor” and “causing a display of the machine to provide a recommendation” are well-understood, routine, and conventional activities because the background recites that the receiving sensor data is accomplished through conventional sensors which are integrated into the system (para. 0025 and 0027), and the causing a display to provide a recommendation is accomplished through conventional methods using a user interface integrated into the system (para. 0033-0034). MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. Hence, the claim is not patent eligible. MPEP 2106.05(d)(II), and the cases cited therein, including OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93, indicate that presenting offers is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. Hence, the claims are not patent eligible.

Regarding claims 9-16, the claims recite a method and thus, are a process. Therefore, the claims are within at least one of the four statutory categories. Independent claim 9 recites the same limitations as indicated above with respect to claim 1, and thus, the claim is not patent eligible for the same reasons as those discussed above.

Dependent claim(s) 2, 4-8 and 10-11, 13-16 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. 
Claim 2 recites the additional limitation of “wherein the recommended setting is determined based at least in part on machine learning techniques”, however, the examiner submits that this limitation is more than generally linking the use of a judicial exception to a particular technological environment or field of use. The additional limitation is no more than mere instructions to apply the exception using machine learning techniques. 
Claim 4 recites “storing the production data” which in the contexts of this claim encompass a user of the machine remembering the production data, and thus the claim is directed toward additional aspects of the judicial exception. Claim 4 recites the additional limitations, “receiving, from a computing device of the machine at a first time, an indication that a first setting…has been changed…” and “receiving, from the computing device of the machine at a second time after the first time, production data associated with operation of the machine at the worksite…”. The examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (processor) to perform functional steps. In particular, the “a computing device” is recited at a high level of generality (i.e. as a general means of gathering information for use in the derive step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Further, these additional limitations are well-understood, routine, and conventional activities because the background recites that the receiving an indication and receiving the production data are accomplished through operator input (para. 0049).
Claim 5 recites the additional limitations, “receiving second sensor data…” and “causing the display of the machine to provide a second recommendation...”. The examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (processor) to perform functional steps. In particular, the “receiving second sensor data” amounts to mere data gathering and the “causing the display to provide” amounts to mere post solution displaying, which is a form of insignificant extra-solution activity.  Further, these additional limitations are well-understood, routine, and conventional activities because the background recites that the receiving sensor data is accomplished through conventional sensors which are integrated into the system (para. 0025 and 0027), and the causing a display to provide a recommendation is accomplished through conventional methods using a user interface integrated into the system (para. 0033-0034).
Claim 7 recites the additional limitations, “determining…an amount of a consumable component...” which in the contexts of this claim encompass a user of the machine evaluating the machine and making a judgement, and thus this limitation is directed toward additional aspects of the judicial exception. Claim 7 recites the additional limitations “causing the first display of the machine or a second display corresponding to another computing device associated with the machine to provide a second recommendation…”. The examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (processor) to perform functional steps. In particular, the “causing the first display…or a second display…to provide” amounts to mere post solution displaying, which is a form of insignificant extra-solution activity.  Further, this additional limitation is well-understood, routine, and conventional activity because the background recites the causing a display to provide a recommendation is accomplished through conventional methods using a user interface integrated into the system (para. 0033-0034).
Claims 6 and 8 are directed toward additional aspects of the judicial exception. 
Claim 10 recites the additional limitations, “determining…an updated recommended setting associated with the machine” which in the contexts of this claim encompass a user of the machine making a judgement, and thus this limitation is directed toward additional aspects of the judicial exception. Claim 10 recites the additional limitations “receiving second sensor data…” and “causing the display…to provide a second recommendation…”. The examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (processor) to perform functional steps. In particular, the “receiving second sensor data…” amounts to mere data gathering and “causing the display…to provide a second recommendation…” amounts to mere post solution displaying, which is a form of insignificant extra-solution activity. Further, these additional limitations are well-understood, routine, and conventional activities because the background recites that the receiving sensor data is accomplished through conventional sensors which are integrated into the system (para. 0025 and 0027), and the causing a display to provide a recommendation is accomplished through conventional methods using a user interface integrated into the system (para. 0033-0034).
Claim 11 recites additional limitations of “a first sensor disposed on the machine: a second sensor disposed at the worksite: or a third sensor disposed on another machine at the worksite”. However, these additional limitations do not impose any meaningful limits on the judicial exception. Further, these additional limitations are well-understood, routine, and conventional activities because the background recites that the receiving sensor data is accomplished through conventional sensors which are integrated into the system (para. 0025 and 0027).
Claims 13-16 recite similar limitations as claims 4-7, respectively, and thus the analysis is the same as discussed above with respect to claims 4-7.
Therefore, claim(s) 1-16 is/are ineligible under 35 USC 101.	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8-12, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blank et al. (US 2019/0354081 A1), hereafter referred to as Blank.
Regarding claims 1 and 9, Blank teaches a system, comprising: 
one or more processors (“processor 140”, Fig. 2A, see also “processor 17 (which can also embody processors 140, 155, 163 or 186 from FIG. 2)”, para. 0206, Fig. 12); and 
one or more computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform a method comprising operations (“Memory 21 can include all types of tangible volatile and non-volatile computer-readable memory devices. It can also include computer storage media…Memory 21 stores computer readable instructions that, when executed by processor 17, cause the processor to perform computer-implemented steps or functions according to the instructions”, para. 0210, Fig. 12): 
receiving sensor data generated by a sensor (“plurality of different sensors”, para. 0030), the sensor being carried by a machine (“machine 102”, Fig. 2A) disposed at a worksite (Blank does not explicitly teach the “machine 102” is disposed at a worksite, however, this limitation is inherent as Blank teaches the machine “sense machine operating parameters as well as environmental data, such as product quality and the type and quality of material being expelled from the agricultural machine 102” and thus since the machine is operating and sensing its environment, it necessarily flow its disposed at a worksite), and the sensor data being indicative of a condition of the worksite (“Raw data sensing layer 116 illustratively includes a plurality of different sensors…that sense machine operating parameters as well as environmental data, such as product quality and the type and quality of material being expelled from the agricultural machine 102”, para. 0030, Fig. 2A); 
generating, based at least in part on the sensor data, a recommended setting (“information…along with recommendations”, para. 0034) corresponding to an operating parameter (“settings, control parameters, or other operator inputs”, para. 0034) of the machine, wherein the recommended setting is generated based on a plurality of production data (“reference data”, para. 0031) associated with a plurality of machines (“Derived data 120 is provided to data evaluation layer 104. In one embodiment, data evaluation layer 104 compares the derived data 120 against reference data stored in reference data store 114. The reference data can be historical data from operator 101, or from a variety of other sources, such as data collected for operators in the fleet for a single farm that employs operator 101”, para. 0031, “layer 108 can also generate performance data 112 which can be fed back to agricultural machine 102…Where the data is fed back in real time, it can be used to adjust the operation, settings, or other control parameters for machine 102, on-the-fly, in order to improve the overall performance. It can also be used to display information to operator 101, indicating the performance scores, along with recommendations of how operator 101 should change the settings, control parameters, or other operator inputs, in order to improve the performance”, para. 0034); and 
causing a display (“Machine 102 also illustratively includes…a user interface display device 141”, para. 0040, Fig. 2A) of the machine to provide a recommendation (“…to display information to operator 101, indicating the performance scores, along with recommendations”, para. 0034), the recommendation indicating the recommended setting.

Regarding claim 2, Blank further teaches wherein the recommended setting is determined based at least in part on machine learning techniques (“All of the pillar scores and supporting pillar scores (indicated by 124 in FIG. 2) are illustratively provided to pillar score aggregation layer 108. Layer 108 illustratively includes a…recommendation engine 184 (that accesses recommendation rules 185)”, para. 0055, “FIG. 10 illustrates one example of a method 870 performed by a machine learning component 608…Further, component 608 can adjust the associations between rules 616 and the performance categories, mentioned above”, para. 0190, see also para. 0189).

Regarding claim 3, Blank further teaches wherein the operations further comprise: 
receiving, from a computing device (“Display device 141 illustratively generates user interface displays…that allows user 101 to perform certain operations with respect to machine 102”, para. 0040, see also para. 0193) of the machine, an indication of acceptance (“surfacing the selected adjustment action(s) for operator approval”, para. 0187) of the recommendation (“FIG. 6 illustrates one example of an architecture 600 for controlling machine operation (e.g., to increase or optimize machine performance) of a work machine (e.g., machine 102) using machine setting and/or configuration adjustments (i.e., adjustment actions) based on performance scores…Some examples of performance scores (metrics) generation is discussed above. These performance scores are utilized by architecture 600 to intelligently select one or more adjustment actions that can be recommended to the operator and/or automatically applied to the machine”, para. 0114, “the selected adjustment action(s) are output by output component 638. In one example, at block 844, this can include surfacing the selected adjustment action(s) for operator approval. This can be done via user interface 644, such as graphically, audibly, or otherwise”, para. 0187); and 
causing the computing device of the machine to modify a current setting (“adjustment actions”, para. 0114, “adjustment actions (e.g., setting changes, configuration changes, etc.) can be made to optimize or otherwise improve the machine operation”, para. 0112, see “846”, Fig. 9) of the machine corresponding to the operating parameter based at least in part on the recommended setting.

Regarding claims 6 and 15, Blank further teaches wherein the operating parameter comprises at least one of: 
a rotor speed; a speed of the machine; a first sensor to activate; a second sensor to deactivate; a depth of cut; a first distance to maintain from another machine; or a second distance to maintain from an operating boundary (“As indicated at block 836, the current machine operating parameters is taken into account in selecting the adjustment actions. For instance, if a rule indicates that the rotor speed of a combine harvester is to be increased to a particular amount, block 836 determines the current speed of the rotor to calculate what the incremental change should be, to be outputted as a recommended adjustment action”, para. 0184).

Regarding claim 8, Blank further teaches wherein the operating parameter is determined based at least in part on at least one of a first average amount of material moved by the machine per gallon of fuel; or 
a second average amount of material moved by the machine over time (“In one embodiment, the pillar scores are generated for productivity, power utilization, fuel economy, material loss and material quality”, para. 0047, “Material loss score generator 170 can include items such as the crop type, the measured loss on machine 102 using various loss sensors, an evaluation of the loss using fuzzy logic components, and an evaluation of the tailings, also using fuzzy logic components 152 in data evaluation layer 104. Based upon these considerations, material loss score generator 170 generates a material loss score indicative of the performance of machine 102 (under the operation of user 101) with respect to material loss”, para. 0051).

Regarding claim 10, Blank further teaches wherein the sensor data comprises first sensor data associated with a first time (para. 0030), the method further comprising: 
receiving, from the sensor, second sensor data associated with a second time after the first time (“CAN data 142 is illustratively provided to derived data computation layer 118 where a number of computations are performed on that data to obtain derived data 120, that is derived from the sensor signals included in CAN data 142”, para. 0042, “derivation computation components 144 illustratively include windowing components that break the incoming data sensor signals into discrete time windows or time frames that are processed both discretely, and relative to data in other or adjacent time windows”, para. 0043); 
determining, based at least in part on the second sensor data, an updated recommended setting associated with the machine (“FIGS. 5A-5G show a more detailed implementation of architecture 100, in which machine 102 is a combine. FIGS. 5A-5G each show a processing channel in architecture 100 for generating a pillar score or a supporting pillar score”, para. 0077, see “windowing” in Fig. 5A, 5C-5F); and 
causing the display of the machine to provide a second recommendation, the second recommendation including the updated recommended setting (“…to display information to operator 101, indicating the performance scores, along with recommendations”, para. 0034, with regards to Fig. 5A, “The productivity score is indicative of the productivity performance of operator 101, based upon the current data. This information is provided to layer 108”, para. 0080, however “windowing” is used additionally in embodiments of Fig. 5C-5F).

Regarding claim 11, Blank further teaches wherein the sensor comprises at least one of: 
a first sensor disposed on the machine: a second sensor disposed at the worksite: or a third sensor disposed on another machine at the worksite (“FIG. 2 specifically shows that raw data sensing layer 116 in machine 102 illustratively includes a plurality of machine sensors 130-132, along with a plurality of environment sensors 134-136”, para. 0037).

Regarding claim 12, Blank further teaches: 
receiving, from a computing device (“Display device 141 illustratively generates user interface displays…that allows user 101 to perform certain operations with respect to machine 102”, para. 0040, see also para. 0193) of the machine, an indication of acceptance (“surfacing the selected adjustment action(s) for operator approval”, para. 0187) of the operating parameter (“FIG. 6 illustrates one example of an architecture 600 for controlling machine operation (e.g., to increase or optimize machine performance) of a work machine (e.g., machine 102) using machine setting and/or configuration adjustments (i.e., adjustment actions) based on performance scores…Some examples of performance scores (metrics) generation is discussed above. These performance scores are utilized by architecture 600 to intelligently select one or more adjustment actions that can be recommended to the operator and/or automatically applied to the machine”, para. 0114, “the selected adjustment action(s) are output by output component 638. In one example, at block 844, this can include surfacing the selected adjustment action(s) for operator approval. This can be done via user interface 644, such as graphically, audibly, or otherwise”, para. 0187); and 
causing the computing device of the machine to configure the machine based at least in part on the recommended setting (“adjustment actions”, para. 0114, “adjustment actions (e.g., setting changes, configuration changes, etc.) can be made to optimize or otherwise improve the machine operation”, para. 0112, see “846”, Fig. 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blank et al. (US 2019/0354081 A1) in view of Horrii (US 2019/0309500 A1).
Regarding claims 4 and 13, Blank further teaches wherein the operations further comprise: 
receiving, from a computing device (“Display device 141 illustratively generates user interface displays…that allows user 101 to perform certain operations with respect to machine 102”, para. 0040, see also para. 0193) of the machine at a first time, an indication that a first setting of the machine corresponding to the operating parameter will be changed to a second setting based at least in part on the recommendation (“the selected adjustment action(s) are output by output component 638. In one example, at block 844, this can include surfacing the selected adjustment action(s) for operator approval. This can be done via user interface 644, such as graphically, audibly, or otherwise”, para. 0187, “At block 846, the selected adjustment actions are applied to the machine”, para. 0188); 
receiving, from the computing device of the machine at a second time after the first time, production data associated with operation of the machine at the worksite, wherein the production data is indicative of the machine operating in accordance with the second setting (“At block 854 an indication of the selected adjustment action(s) is provided to machine learning component 606. Output component 638 can also provide an indication as to the degree of rule success, such as whether the adjustment action met the intended affect and/or had any negative side affects on the machine operation”, para. 0189); and 
storing the production data (“it is noted that this information can also be provided to remote computing system 652”, para. 0189).
Blank does not explicitly teach wherein the indication is that a first setting of the machine corresponding to the operating parameter has been changed to a second setting. Instead, Blank teaches the indication is that the first setting will be changed pending operator approval (“the selected adjustment action(s) are output by output component 638. In one example, at block 844, this can include surfacing the selected adjustment action(s) for operator approval”, para. 0187). 
However, Horii teaches a working machine, comprising:
receiving, from a computing device (“display device 100”, Fig. 1, Fig. 5) of a machine (“working machine 1”, Fig. 1), an indication that a first setting of the machine corresponding to the operating parameter has been changed to a second setting (“IG. 5 is a diagram showing the transition of the screen for setting the A1 control among the machine settings on the setting screen Q3”, para. 0098, “In the screen Q3-1, the value of the idling speed displayed on the screen Q3-1 can be changed (increased or decreased) by the rotation operation of the knob 111b….After the change of the idling speed, the setting screen Q3 is switched to the screen Q3-2 indicating that the idling speed has been updated”, para. 0101).
All the components are known in Blank and in Horii. Both teach receiving indications from a computing device of a machine, wherein the indication is related to the changing of a machine setting. Horii further wherein the indication is that a setting has been changed. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Blank with the teachings of Horri such that the “display device 141” (para. 0040) of Blank indicates a first setting has been changed to a second setting, as taught by Horrii (“…indicating that the idling speed has been updated”, para. 0101). The motivation for doing so would be for safety, such to alert the operator that the changed has occurred after they implement the change (see para. 0090-0101 of Horrii). 

Claim(s) 5, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blank et al. (US 2019/0354081 A1) in view of Hiramatsu (JP 2017/173986 A).
Regarding claim 5, Blank further teaches wherein the sensor data comprises first sensor data received at a first time (para. 0030) and the recommendation comprises a first recommendation (para. 0034), but Blank does not explicitly teach the operations further comprising: 
receiving second sensor data generated by the sensor carried by the machine, wherein the second sensor data comprises at least a boundary defining a perimeter of a work surface associated with the worksite; and 
causing the display of the machine to provide a second recommendation, the second recommendation comprising a recommended path for the machine to travel, based at least in part on the boundary.
However, Hiramatsu teaches a route generation device, comprising:
receiving second sensor data generated by a sensor (“autonomous traveling controller 307 calculates the signals obtained from the gyro sensor 31 and the azimuth angle detection unit 32 by the attitude/azimuth calculation means, and determines the attitude (orientation, the longitudinal direction of the vehicle body, and the lateral direction of the vehicle body) of the autonomous traveling work vehicle 1”, para. 0025) carried by a machine (“tractor”, para. 0040), wherein the second sensor data comprises at least a boundary defining a perimeter (“outer circumference of the field H”, para. 0041) of a work surface (“work area”, para. 0040) associated with a worksite (“FIG. 5 shows areas set in a field, such as a work area”, para. 0040) (“When a new field setting is selected, as shown in FIG. 4, the tractor (autonomous working vehicle 1) is positioned at one corner A of the four corners in the field H, and the "start measurement" button is touched. After that, the tractor is caused to travel along the outer circumference of the field H, and the shape of the field is registered”, para. 0041); and 
causing a display (“After the work path is generated, if the user wants to see the work path, the simulation image is displayed”, para. 0047, see “display device 113”, para. 0052) of the machine to provide a second recommendation, the second recommendation comprising a recommended path (“work route Ra”, para. 0046) for the machine to travel, based at least in part on the boundary (“When the input of the various settings described above is completed, a confirmation screen appears, and when confirmation is touched, the route R is automatically generated. The route R consists of a work route Ra and a travel route Rb. The work route Ra is a route generated within the work area HA, which is a route that travels while performing work, and is a straight route”, para. 0046).
Both Blank and Hiramatsu teach a sensor carried by a machine disposed at a worksite, and both teach a display of the machine configured to provide a recommendation. Hiramatsu further teaches determining a boundary defining a perimeter associated with the worksite using sensor data and displaying on the display a recommended path for the machine (see citations of Hiramatsu above). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Blank with the teachings of Hiramatsu such that the “display device 141” (para. 0040) of Blank provides a second recommendation being a recommended path based on a boundary of the worksite, as taught by Hiramatsu (para. 0046-0047). The motivation for doing so would be to set the path of the machine prior to it preforming work to avoid collision with other work vehicles, as taught by Hiramatsu (para. 0004). This would require the “the gyro sensor 31 and the azimuth angle detection unit 32” (para. 0025) as taught by Hiramatsu to be combined with the “machine sensors 130-132” (para. 0037) of Blank which would require only routine skill in the art. 

Regarding claim 14, Blank further teaches wherein the recommendation comprises a first recommendation (para. 0034), but does not explicitly teach the method further comprising: 
determining, based at least in part on the sensor data, a boundary defining a perimeter of a work surface associated with the worksite; and 
causing the display of the machine to provide a second recommendation, the second recommendation comprising a recommended path for the machine to travel, based at least in part on the boundary.
However, Hiramatsu teaches a route generation device, comprising:
determining, based at least in part on sensor data (“autonomous traveling controller 307 calculates the signals obtained from the gyro sensor 31 and the azimuth angle detection unit 32 by the attitude/azimuth calculation means, and determines the attitude (orientation, the longitudinal direction of the vehicle body, and the lateral direction of the vehicle body) of the autonomous traveling work vehicle 1”, para. 0025), a boundary defining a perimeter (“outer circumference of the field H”, para. 0041) of a work surface (“work area”, para. 0040) associated with a worksite (“FIG. 5 shows areas set in a field, such as a work area”, para. 0040) (“When a new field setting is selected, as shown in FIG. 4, the tractor (autonomous working vehicle 1) is positioned at one corner A of the four corners in the field H, and the "start measurement" button is touched. After that, the tractor is caused to travel along the outer circumference of the field H, and the shape of the field is registered”, para. 0041); and 
causing a display (“After the work path is generated, if the user wants to see the work path, the simulation image is displayed”, para. 0047, see “display device 113”, para. 0052) of a machine (“tractor”, para. 0040) to provide a second recommendation, the second recommendation comprising a recommended path (“work route Ra”, para. 0046) for the machine to travel, based at least in part on the boundary (“When the input of the various settings described above is completed, a confirmation screen appears, and when confirmation is touched, the route R is automatically generated. The route R consists of a work route Ra and a travel route Rb. The work route Ra is a route generated within the work area HA, which is a route that travels while performing work, and is a straight route”, para. 0046).
Both Blank and Hiramatsu teach a sensor carried by a machine disposed at a worksite, and both teach a display of the machine configured to provide a recommendation. Hiramatsu further teaches determining a boundary defining a perimeter associated with the worksite using sensor data and displaying on the display a recommended path for the machine (see citations of Hiramatsu above). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Blank with the teachings of Hiramatsu such that the “display device 141” (para. 0040) of Blank provides a second recommendation being a recommended path based on a boundary of the worksite, as taught by Hiramatsu (para. 0046-0047). The motivation for doing so would be to set the path of the machine prior to it preforming work to avoid collision with other work vehicles, as taught by Hiramatsu (para. 0004). This would require the “the gyro sensor 31 and the azimuth angle detection unit 32” (para. 0025) as taught by Hiramatsu to be combined with the “machine sensors 130-132” (para. 0037) of Blank which would require only routine skill in the art. 

Regarding claim 16, Blank further teaches wherein the recommendation comprises a first recommendation associated with a first time (para. 0034), and the display comprises a first display (para. 0040), the method further comprising: 
determining, based at least in part on the sensor data and at a second time, an amount of a consumable component (“fuel”, para. 0037 and 0085) for use by the machine wherein the second time is at least one of prior to the first time and prior to initiating an operation of the machine at the worksite or after the first time and after the machine has operated at the worksite for a time period (“FIG. 2 specifically shows that raw data sensing layer 116 in machine 102 illustratively includes a plurality of machine sensors 130-132, along with a plurality of environment sensors 134-136…machine sensors 130-132 can include a wide variety of different sensors that sense operating parameters and machine conditions on machine 102. For instance, they can include speed sensors, mass flow sensors that measure the mass flow of product through the machine, various pressure sensors, pump displacement sensors, engine sensors that sense various engine parameters, fuel consumption sensors”, para. 0037, “FIG. 5C shows a block diagram of one implementation of a computing channel in architecture 100 for calculating the fuel economy performance pillar score. In the embodiment shown in FIG. 5C, layer 116 illustratively includes a grain productivity sensor (or calculator) 352 that senses (or calculates) grain productivity for the combine (e.g., machine 102)…It also includes a fuel consumption sensor 354 that measures fuel consumption in units of volume per unit of time”, para. 0085).
Blank does not explicitly teach causing the first display of the machine or a second display corresponding to another computing device associated with the machine to provide a second recommendation, the second recommendation indicating the amount of the consumable component to include on the machine.
However, Hiramatsu teaches a route generation device, comprising:
causing a first display (“display means 49”, para. 0019) of a machine (“working vehicle 1”, para. 0019) or a second display corresponding to another computing device associated with the machine to provide a second recommendation (“On the dashboard 14, display means 49 for displaying…fuel gauges…are arranged”, para. 0020, wherein the capacity of the fuel tank minus the level of fuel corresponds to Applicant’s “second recommendation”), the second recommendation indicating the amount of the consumable component (“fuel remaining capacity”, para. 0019) to include on the machine (“In addition, a level sensor 29 for detecting the liquid level of the fuel is arranged in the fuel tank 15 arranged below the step and connected to the display means 49. The display means 49 is provided on the dashboard of the autonomous traveling working vehicle 1, and the fuel remaining capacity”, para. 0019, “the remaining amount of fuel is calculated by the autonomous traveling controller 307, and the information is transmitted to the remote control device 112 via the communication device 110…display means for displaying the…fuel gauge…may be configured separately from the display means”, para. 0019, Hiramatsu does not explicitly teach the second recommendation indicting the amount of the consumable component to include on the machine, however this limitation is inherent as Hiramatsu teaches displaying the remaining fuel capacity to a dashboard the working vehicle (para. 0019-0020), thus it necessarily flows that an operator of the working vehicle could simply determine how much fuel would need to added to increase the fuel capacity which is the purpose of using fuel gauges in vehicles).
Both Blank and Hiramatsu teach a display of a machine configured to provide a recommendation. Hiramatsu further teaches displaying a recommendation indicating an amount of consumable component to include in the machine (para. 0019-0020). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Blank with the teachings of Hiramatsu such that the “display device 141” (para. 0040) of Blank provides a second recommendation being a capacity of a fuel tank minus the current level of fuel, as taught by Hiramatsu (para. 0020). The motivation for doing so would be to provide a driver (para. 0002) of the machine of the capacity of fuel in the machine, as taught by Hiramatsu (para. 0020).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blank et al. (US 2019/0354081 A1) in view of Hiramatsu (JP 2017/173986 A) further in view of Konrardy et al. (US 10,042,359 B1), hereafter referred to as Konrardy.
Regarding claim 7, Blank further teaches wherein the recommendation comprises a first recommendation associated with a first time (para. 0034), and the display comprises a first display (para. 0040), the operations further comprising: 
determining, based at least in part on the sensor data, an amount of a consumable component for use by the machine (“FIG. 2 specifically shows that raw data sensing layer 116 in machine 102 illustratively includes a plurality of machine sensors 130-132, along with a plurality of environment sensors 134-136…machine sensors 130-132 can include a wide variety of different sensors that sense operating parameters and machine conditions on machine 102. For instance, they can include speed sensors, mass flow sensors that measure the mass flow of product through the machine, various pressure sensors, pump displacement sensors, engine sensors that sense various engine parameters, fuel consumption sensors”, para. 0037).
Blank does not explicitly teach determining an amount of a consumable component for use by the machine at a second time prior to the first time and prior to initiating an operation of the machine, and 
causing the first display of the machine or a second display corresponding to another computing device associated with the machine to provide a second recommendation, the second recommendation indicting the amount of the consumable component to include on the machine.
However, Hiramatsu teaches a route generation device, comprising:
determining an amount of a consumable component (“fuel remaining capacity”, para. 0019) for use by a machine (“working vehicle 1”, para. 0019) (“In addition, a level sensor 29 for detecting the liquid level of the fuel is arranged in the fuel tank 15 arranged below the step and connected to the display means 49. The display means 49 is provided on the dashboard of the autonomous traveling working vehicle 1, and the fuel remaining capacity”, para. 0019), and 
causing a first display (“display means 49”, para. 0019) of the machine or a second display corresponding to another computing device associated with the machine to provide a second recommendation (“On the dashboard 14, display means 49 for displaying…fuel gauges…are arranged”, para. 0020, wherein the capacity of the fuel tank minus the level of fuel corresponds to Applicant’s “second recommendation”), the second recommendation indicting the amount of the consumable component to include on the machine (“the remaining amount of fuel is calculated by the autonomous traveling controller 307, and the information is transmitted to the remote control device 112 via the communication device 110…display means for displaying the…fuel gauge…may be configured separately from the display means”, para. 0019, Hiramatsu does not explicitly teach the second recommendation indicting the amount of the consumable component to include on the machine, however this limitation is inherent as Hiramatsu teaches displaying the remaining fuel capacity to a dashboard the working vehicle (para. 0019-0020), thus it necessarily flows that an operator of the working vehicle could simply determine how much fuel would need to added to increase the fuel capacity which is the purpose of using fuel gauges in vehicles).
Both Blank and Hiramatsu teach a display of a machine configured to provide a recommendation. Hiramatsu further teaches determining an amount of consumable component for use by the machine and displaying a recommendation indicating the amount of consumable component to include in the machine (para. 0019-0020). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Blank with the teachings of Hiramatsu such that the “display device 141” (para. 0040) of Blank provides a second recommendation being a capacity of a fuel tank minus the current level of fuel, as taught by Hiramatsu (para. 0020). The motivation for doing so would be to provide a driver (para. 0002) of the machine of the capacity of fuel in the machine, as taught by Hiramatsu (para. 0020).
Blank in view of Hiramatsu do not explicitly teach determining the amount of a consumable component prior to initiating an operation of the machine. 
While it is well known to make such a determination while a vehicle is not operating, Konrardy is relied upon for this teaching. See, Konrardy teachings autonomous vehicle refueling, comprising:
determining an amount of a consumable component prior (“fuel level”, see C52, lines 26-35 citation below) to initiating an operation of a machine (“FIG. 9 illustrates a flow diagram of an exemplary automatic refueling or recharging method 900 for autonomous vehicles capable of fully autonomous operation. The method 900 may begin, in some embodiments, by detecting that an autonomous vehicle 108 is not currently in use (block 902). In other embodiments, the method 900 may instead begin by detecting a fuel level or battery charge level (block 904), which may involve estimating remaining fuel or charge based upon information from sensors 120 within the vehicle 108”, C52, lines 26-35).
All the components are known in Blank in view of Hiramatsu and in Konrardy. Both Blank in view of Hiramatsu and Konrardy teach determining an amount of a consumable component in a vehicle. Further, Konrardy teaches making this determination prior to initiating operation of the vehicle (see citations of Konrardy above). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Blank in view of Hiramatsu with the teachings of Konrardy by determining the “fuel remaining capacity” (para. 0019, Hiramatsu) of Blank in view of Hiramatsu at a time prior to operating the machine, as taught by Konrardy (Fig. 9). The motivation for doing so would be to plan for re-fueling when the vehicle is not in use, as taught by Konrardy (see C52, lines 2-25 and C53, lines 6-13).

Claim(s) 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blank et al. (US 2019/0354081 A1) in view of Berning et al. (US 2017/0114637 A1), hereafter referred to as Berning.
Regarding claim 17, Blank teaches a machine (“machine 102”, Fig. 2A) disposed at a worksite (Blank does not explicitly teach the “machine 102” is disposed at a worksite, however, this limitation is inherent as Blank teaches the machine “sense machine operating parameters as well as environmental data, such as product quality and the type and quality of material being expelled from the agricultural machine 102” and thus since the machine is operating and sensing its environment, it necessarily flow its disposed at a worksite), the machine comprising: 
one or more sensors (“plurality of different sensors”, para. 0030); 
a display (“Machine 102 also illustratively includes…a user interface display device 141”, para. 0040, Fig. 2A); 
one or more processors (“processor 140”, Fig. 2A, see also “processor 17 (which can also embody processors 140, 155, 163 or 186 from FIG. 2)”, para. 0206, Fig. 12); and 
one or more computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising (“Memory 21 can include all types of tangible volatile and non-volatile computer-readable memory devices. It can also include computer storage media…Memory 21 stores computer readable instructions that, when executed by processor 17, cause the processor to perform computer-implemented steps or functions according to the instructions”, para. 0210, Fig. 12): 
sending, to a remote computing device (“architecture 100”, Fig. 2B, see also “architecture 600”, Fig. 6) and via a network (“Providing the data to layer 104 is indicated by block 232 in FIG. 3. It can be provided using a wireless network 234, a wired network 236”, para. 0063), sensor data associated with the worksite, the sensor data generated by the one or more sensors (“Raw data sensing layer 116 illustratively includes a plurality of different sensors…that sense machine operating parameters as well as environmental data, such as product quality and the type and quality of material being expelled from the agricultural machine 102”, para. 0030, Fig. 2A, “Derived data 120 is provided to data evaluation layer 104”, para. 0031); 
receiving, from the remote computing device and based at least in part on the sensor data, a recommended setting (“information…along with recommendations”, para. 0034) associated with an operating parameter (“settings, control parameters, or other operator inputs”, para. 0034) of the machine (“Derived data 120 is provided to data evaluation layer 104. In one embodiment, data evaluation layer 104 compares the derived data 120 against reference data stored in reference data store 114. The reference data can be historical data from operator 101, or from a variety of other sources, such as data collected for operators in the fleet for a single farm that employs operator 101”, para. 0031, “layer 108 can also generate performance data 112 which can be fed back to agricultural machine 102…Where the data is fed back in real time, it can be used to adjust the operation, settings, or other control parameters for machine 102, on-the-fly, in order to improve the overall performance. It can also be used to display information to operator 101, indicating the performance scores, along with recommendations of how operator 101 should change the settings, control parameters, or other operator inputs, in order to improve the performance”, para. 0034); 
presenting a recommendation (“…to display information to operator 101, indicating the performance scores, along with recommendations”, para. 0034) on the display, the recommendation including the recommended setting; 
receiving, via a user interface associated with the display (“Display device 141 illustratively generates user interface displays…that allows user 101 to perform certain operations with respect to machine 102”, para. 0040), an indication of acceptance (“surfacing the selected adjustment action(s) for operator approval”, para. 0187) of the recommended setting (“FIG. 6 illustrates one example of an architecture 600 for controlling machine operation (e.g., to increase or optimize machine performance) of a work machine (e.g., machine 102) using machine setting and/or configuration adjustments (i.e., adjustment actions) based on performance scores…Some examples of performance scores (metrics) generation is discussed above. These performance scores are utilized by architecture 600 to intelligently select one or more adjustment actions that can be recommended to the operator and/or automatically applied to the machine”, para. 0114, “)In either case, the selected adjustment action(s) are output by output component 638. In one example, at block 844, this can include surfacing the selected adjustment action(s) for operator approval. This can be done via user interface 644, such as graphically, audibly, or otherwise”, para. 0187); and 
modifying an operation of a component (“adjustment actions”, para. 0114, “adjustment actions (e.g., setting changes, configuration changes, etc.) can be made to optimize or otherwise improve the machine operation”, para. 0112) of the machine based at least in part on the recommended setting (see “846”, Fig. 9).
Blank does not explicitly teach wherein the “machine 102” (Fig. 2A) is a cold planar. Instead, Blank teaches “machine 102 is described as being an agricultural machine (and specifically a combine), but this is exemplary only. It could be another type of agricultural machine as well, such as a tractor, a seeder, a cotton harvester, a sugarcane harvester, or others. Also, it could be a work machine used in the turf and forestry industries, the construction industry or others” (para. 0029).
However, Berning teaches a milling machine and method for operating a milling machine, comprising:
a cold planer (“milling machine 10”, Fig. 1, “milling machine 50”, Fig. 2) disposed at a worksite (“First milling machine 10 shown in FIG. 1 can be used for a variety of assignments. For example, the road milling machine that is depicted can be used for fine milling of road surfaces”, para. 0066, see also para. 0070).
Both Blank and Berning teach machines configured to perform operations at a worksite. Thus, since Blank teaches the “machine 102” may be a “work machine used in…the construction industry” (para. 0029) and Berning teaches a “milling machine” (para. 0054, 0056) configured to operate in a construction industry (para. 0005), it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Blank with the teachings of Berning such that the “machine 102” (Fig. 2A) of Blank is a “milling machine” (Fig. 1-2), as taught by Berning. The motivation for doing so would be to utilize the invention of Blank in a construction industry, suggested by Blank (para. 0029) and taught by Berning (para. 0005). 

Regarding claim 20, Blank as modified by Berning further teach the operations further comprising: 
determining production data associated with operation of the cold planer at the worksite (“At block 854 an indication of the selected adjustment action(s) is provided to machine learning component 606. Output component 638 can also provide an indication as to the degree of rule success, such as whether the adjustment action met the intended affect and/or had any negative side affects on the machine operation”, para. 0189); and 
sending the production data to the remote computing device for storage (“Also, it is noted that this information can also be provided to remote computing system 652, for use by feedback analysis component 658”, para. 0189).

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blank et al. (US 2019/0354081 A1) in view of Berning et al. (US 2017/0114637 A1) further in view of Hiramatsu (JP 2017/173986 A).
Regarding claim 18, Blank further teaches wherein the recommendation comprises a first recommendation (para. 0034), the operations further comprising: 
receiving, from the remote computing device and based at least in part on the sensor data, an amount of a consumable component (“fuel”, para. 0037 and 0085) to associate with the cold planer (“FIG. 2 specifically shows that raw data sensing layer 116 in machine 102 illustratively includes a plurality of machine sensors 130-132, along with a plurality of environment sensors 134-136…machine sensors 130-132 can include a wide variety of different sensors that sense operating parameters and machine conditions on machine 102. For instance, they can include speed sensors, mass flow sensors that measure the mass flow of product through the machine, various pressure sensors, pump displacement sensors, engine sensors that sense various engine parameters, fuel consumption sensors”, para. 0037, “FIG. 5C shows a block diagram of one implementation of a computing channel in architecture 100 for calculating the fuel economy performance pillar score. In the embodiment shown in FIG. 5C, layer 116 illustratively includes a grain productivity sensor (or calculator) 352 that senses (or calculates) grain productivity for the combine (e.g., machine 102)…It also includes a fuel consumption sensor 354 that measures fuel consumption in units of volume per unit of time”, para. 0085), but Blank in view of Berning do not explicitly teach presenting a second recommendation on the display, the second recommendation comprising a recommendation to load the amount of the consumable component on the cold planer.
However, Hiramatsu teaches a route generation device, comprising:
presenting a second recommendation on a display (“display means 49”, para. 0019), the second recommendation (“On the dashboard 14, display means 49 for displaying…fuel gauges…are arranged”, para. 0020, wherein the capacity of the fuel tank minus the level of fuel corresponds to Applicant’s “second recommendation”) comprising a recommendation to load an amount of consumable component (“fuel remaining capacity”, para. 0019) on a machine (“working vehicle 1”, para. 0019) (“In addition, a level sensor 29 for detecting the liquid level of the fuel is arranged in the fuel tank 15 arranged below the step and connected to the display means 49. The display means 49 is provided on the dashboard of the autonomous traveling working vehicle 1, and the fuel remaining capacity”, para. 0019, “the remaining amount of fuel is calculated by the autonomous traveling controller 307, and the information is transmitted to the remote control device 112 via the communication device 110…display means for displaying the…fuel gauge…may be configured separately from the display means”, para. 0019, Hiramatsu does not explicitly teach the second recommendation indicting the amount of the consumable component to include on the machine, however this limitation is inherent as Hiramatsu teaches displaying the remaining fuel capacity to a dashboard the working vehicle (para. 0019-0020), thus it necessarily flows that an operator of the working vehicle could simply determine how much fuel would need to added to increase the fuel capacity which is the purpose of using fuel gauges in vehicles).
Both Blank in view of Berning and Hiramatsu teach a display of a machine configured to provide a recommendation. Hiramatsu further teaches displaying a recommendation indicating an amount of consumable component to include in the machine (para. 0019-0020). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Blank in view of Berning with the teachings of Hiramatsu such that the “display device 141” (para. 0040) of Blank provides a second recommendation being a capacity of a fuel tank minus the current level of fuel, as taught by Hiramatsu (para. 0020). The motivation for doing so would be to provide a driver (para. 0002) of the machine of the capacity of fuel in the machine, as taught by Hiramatsu (para. 0020).

Regarding claim 19, Blank further teaches wherein the recommendation comprises a first recommendation (para. 0034), but Blank in view of Berning do not explicitly teach the operations further comprising: 
receiving, from the remote computing device and based at least in part on the sensor data, a recommended path for the cold planer to travel through the worksite; and 
presenting a second recommendation on the display, the second recommendation comprising the recommended path.
However, Hiramatsu teaches a route generation device, comprising:
receiving, from a remote computing device (“remote control device 112”, para. 0033) and based at least in part on sensor data (“autonomous traveling controller 307 calculates the signals obtained from the gyro sensor 31 and the azimuth angle detection unit 32 by the attitude/azimuth calculation means, and determines the attitude (orientation, the longitudinal direction of the vehicle body, and the lateral direction of the vehicle body) of the autonomous traveling work vehicle 1”, para. 0025), a recommended path (“work route Ra”, para. 0046) for a machine (“tractor”, para. 0040) to travel through a worksite (“remote control device 112 sets a route R…of the autonomous traveling work vehicle 1”, para. 0033, “FIG. 5 shows areas set in a field, such as a work area”, para. 0040) (“When a new field setting is selected, as shown in FIG. 4, the tractor (autonomous working vehicle 1) is positioned at one corner A of the four corners in the field H, and the "start measurement" button is touched. After that, the tractor is caused to travel along the outer circumference of the field H, and the shape of the field is registered”, para. 0041); and 
presenting a second recommendation on a display (“After the work path is generated, if the user wants to see the work path, the simulation image is displayed”, para. 0047, see “display device 113”, para. 0052), the second recommendation comprising the recommended path (“When the input of the various settings described above is completed, a confirmation screen appears, and when confirmation is touched, the route R is automatically generated. The route R consists of a work route Ra and a travel route Rb. The work route Ra is a route generated within the work area HA, which is a route that travels while performing work, and is a straight route”, para. 0046).
Both Blank in view of Berning and Hiramatsu teach a sensor carried by a machine disposed at a worksite, and both teach a display of the machine configured to provide a recommendation. Hiramatsu further teaches determining a boundary defining a perimeter associated with the worksite using sensor data and displaying on the display a recommended path for the machine (see citations of Hiramatsu above). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Blank in view of Berning with the teachings of Hiramatsu such that the “display device 141” (para. 0040) of Blank provides a second recommendation being a recommended path based on a boundary of the worksite, as taught by Hiramatsu (para. 0046-0047). The motivation for doing so would be to set the path of the machine prior to it preforming work to avoid collision with other work vehicles, as taught by Hiramatsu (para. 0004). This would require the “the gyro sensor 31 and the azimuth angle detection unit 32” (para. 0025) as taught by Hiramatsu to be combined with the “machine sensors 130-132” (para. 0037) which would require only routine skill in the art. 
Conclusion


The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-6PM, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached at (313) 446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/AMELIA VORCE/               Examiner, Art Unit 3666